Hand-Delivered FILED
CHARLOTTE, NC

<<

Pro Se 15 (Rey. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

JUL 26 2021

US DISTRICT COURT

UNITED STATES DISTRICT COURT

for the WESTERN DISTRICT OF NC

 

District of WO of Wy CQ “* sing

 

Cnarl\itlé ivision

Case No. 2 Lies 10-V ie
(to be filled in by the Clerk’s Office)

AY : ha eh | \ fs, £4 eS ae =
Ma) Woccins
' Plaintiffs)

(Write the full name of each plaintiff who is filing this complaint.
Uf the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-Vy-

 

Jury Trial: (check one) [ ]ves [No

  

 

\Lee, OV € Turk |

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not inelude addresses here.)

 

Ne Nee ee ee ee te ee ee ee ae ee fe

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Nes-Prsener-complaint) pri SONNE

 

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number, A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number,

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page | of 6

Case 3:21-cv-00370-RJC-DSC Document1 Filed 07/26/21 Page 1of5

 
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)
L The Parties to This Complaint ( f Ee SHOOT IS tte ‘BUN LY

A The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.
&

Vy on Wes Nene

 

 

 
  

 

 

 

 

   
  
     

 

 

 

 

 

(pO Ede PoirlvAddress , CI _
ote a-Chanare Recta, Chacitte thc crea - = AC)
¢ be 1 ‘ate ip Code
ors Crow. apy 0% “Wecklen! poe Cut
ore: ope Wwe CE reel hone Number Ce\- SWAKC Dac ar rey
A, -Mail Address, |. AOCACY LID Ye 2 Cov) prore
<% /{ ab. ~C) \2C Ch \\ —
,0) Ale | (AV sok & ve number

B.. The Defendant(s)

Pidh + LO\Wann Grarlotte, A CeQo
Bone | Provide the infor’ mation below for each defendant named in the complaint, whether the defendant is an
— individual, a government agency, an organization, or a corporation. For an individual defendant,
)# UY aque the person’s job or title (if known) and check whether you are bringing this complaint against
“

ém’'in their individual capacity or official capacity, or both. Attach additional pages if needed.

 

 

 

  

 

 

 

 

 

 

 

ae t No. 1
ps ant No. .
-4 - =e, © NN er te .
Job or Title (if known) Hor NE, io. WAC A ¢ IEC for oy
Address (co Ecasy Fou Wa sre’
ye Crec\ot¥e North Carolina 2R2C2.
Pop Up ae City "Stat Zip Code
_ County Wie enh SAPC CO)
Telephone Number oj \ i NET IALOE +h CONEC
E-Mail Address (if known) iw A
- ad | Individual capacity [| Official capacity

 
   

 

 

 

 

Defendant No, 2
Name
Job or Title (if known)

ne Tapping ace = Drone Over rm, \e
oC Eas st Goudy hrect on

 

   

 

 

 

 

 

 

   

 

 

 

 

cane “harlalie. Nom CorOli na 24702
‘ - City oe Stale Zip Code
| County NWecitlenlocurd Cou
~~" Telephone Number ‘
— CLC E-Mail Address (if known) N \ AR
ft fd = i [| Individual capacity [| Official capacity

 

\A\W2 Z\AON\G = wv fFeilon he. ay An

PIAS QoperiPyye fined eNOS Ag Kees
he ae Tey Cu eye Beet 2

 
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

OV ry We ve Defendant No. 3

2 wp C 500, cec Name aS —_
4 Ae AVS Croc Job or Title (if known) une rrr Wes = ie iS AGT Je

ee NS yy Adatess > E SoS Four Ss cok
ne VE ww wy > As wilo SOLO 2K ETP

   

 
 

 

 

 

 

 

 

~ State Zip Code
Saudker beck vi
\ Do ( Aker bEGy ay. Vlev ak AL A Cou witty ,
be unter Ar A Telephone Number Gh Vern merrk bud
‘1 er “Mail Address (if known)
C4 ye ¥ oe
wae ip \ SS [| Individual capacity [ | Official capacity

mverWon Loo

Defendant No. 4 .

  

 

     

 

   

 

 

 

 

 

 

 

| 7 CN Name | S Ce
oe ‘ > rer Job or Title (if known) <(aa
b 4u irre, ‘ Address ex 2 So: a Sew "\ ares 2
‘ee “ 1) Op “es * soy oy
oy Wie + > opery ( rope, Won CarQli ha 2% 202.
sir 1, City State Zip Code
A County VWYe AG er yu wa \/ Ce RAY WY
Telephone Number 44)

A E-Mail Address (if known) MS x
Ae.

 

va Individual capacity [| Official capacity

 

PPrOP ery « Were Ma Yoatoke

we Ii. Basis for Jurisdiction é

ON Led As Coc cy (pen vv alton SLO oy ~y
Under D USC. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or

C AVE Yo A immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
rANGE Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

0 UO » constitutional rights.
iV VY \V ' We Ve Are you bringing suit against (check all that apply):
Ov \ 8 1 [| Federal officials (a Bivens claim)

Y \ee ay [ | State or local officials (a § 1983 claim)

VOTH
Df es B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
SAAN the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

Both 6 F dinwvem wey QWoere Cor N OO
Felercil le Sloe of For me

 

C, Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials?

EVER wed They Tooke. allery Zapper
And more

ase 3:21-cv-00370-RJCXDSC Docur at bee 07/26/21 Page 3 of5 Page 3 of 6

  
  
 
Pro Se 15 (Rey. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

oo L LRLA
ee Y -
yor AW Ne ¢ CIN NE] OC pve j

Wide KY wai ZA Ce

Wan ere Reale. WOR ne Para”

eee a ee
KX Lo NNER SN

   
 

          

 
  
  

    

  

 

aloe \ Ve “Wee.

C

C cere OK WI A A
A? Section 1983 allows defendants to be found-liable only when they have acted “under color of any ~~", -|
a statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.” YC

oO? - — aN 42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color ve

SONNY of state or focal law. If you are suing under Bivens, explain how each defendant acted under color of , :

4D ae AW federal law. Attach additional pages if needed.
af .

  

4 4,

%

yea m  , 4 ond > Ag PR ph 8 TS He pe ee . eerie a ahd am
< s W “ SXer ™ & wy Xe Cc pate DAD SU C\ C ~ Ye E DULN \ yee.

\" : STN —
— aK i Sow /
P~ ACS wh od \ CU NETO

 

- Statentent of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
A oO Cul further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
ON ate any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
AW Wy {pn statement of each claim in a separate paragraph. Attach additional pages if needed.

Lf 4 = é
Vaan t _ 4 vm ab bps o
AM id A. Where did the events giving rise to your claim(s) occur? CAV OWE VY VE

An C Swe County Go
Ping &S
&

Well They

Lal lan eyrRe. What date and approximate time did the events giving rise to your claim(s) occur?

to powers Pe Mai 2020\ ApA\ ron April x ,2072\
AWE peop WESC WEAINETIEN Wu AGL

 

     

acnonent Cevite Charndaite

 

Pouels Sire Charl tlh

 

 

 

 

What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
4 Was anyone else involved? Who else saw what happened?)

  

e. SO & .
ey gh ak Ts oe, i CALE ~— vl wht Loos padi od 4 oy , “ ta sate pty iy ae, €"
NOR RS {OMT Valo canch POW Wee Cc iyercr O1

 

Cadi Ng CVAW WN ¥ ro ne OY we LOKNES “ “ SEOUTNY Orci
mock wa From oblhe Counnet Byatt LOS “Yh

s 2 y «8

OD Whursclan he Cr Ay

eae sing | oe Pig 5 fit GO é oy oy a 5 yt, pt _ a 4 / “~~ E Sg p s ~
Whe, Cle verter Gast Wne. HO WN OL iS ne Lo

Clot A a rN Ao -. aa : ate
er Cour order Ao See Whe Camera he siting

   

 

BO AVS ANSE Lely ei cid TWauresle

Cage,3:21-¢v300370-RJG: Fi 6/71 |
YY 4 FES aE WE. oes 42 Feg 27 REN Rage 4 ofS
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

 

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 1 / | De | 2,1

Signature of Plaintiff
Printed Name of Plaintiff

 

 

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

Address

 

 

 

City State Zip Code

Telephone Number

E-mail Address

 

 

Case 3:21-cv-00370-RJC-DSC Document1 Filed 07/26/21 Page 5 of 5 Page 6 of 6

 
